STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                   UNPUBLISHED
In re KIRSCHNER, Minors.                                           April 3, 2018

                                                                   No. 339578
                                                                   Muskegon Circuit Court
                                                                   Family Division
                                                                   LC No. 14-043847-NA


Before: MARKEY, P.J., and SHAPIRO and GADOLA, JJ.

SHAPIRO, J. (concurring).

        I concur with my colleagues’ conclusion that the exclusionary rule does not apply to
evidence obtained in violation of the Fourth Amendment when the evidence is offered in a child
protection case. I write only to emphasize that if the state commits a Fourth Amendment
violation while taking action in the context of child protection, the unconstitutionally-obtained
evidence remains subject to the exclusionary rule if it is offered in a criminal case. The
determining factor is not whether the unconstitutional entry was grounded in the state’s
performance of its child protection duty. The determining factor is the nature of the proceeding
in which the unconstitutionally-obtained evidence is presented.


                                                           /s/ Douglas B. Shapiro




                                               -1-